The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 7, 2015

                                    No. 04-14-00885-CR

                                    Victor Perez PRADO,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 5355
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER

    The Appellant’s motion for extension of time to file the docketing statement is
GRANTED. Time is extended to January 20, 2015.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court